NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT



MARIE JEANLIUS,                      )
                                     )
              Appellant,             )
                                     )
v.                                   )    Case No. 2D17-2123
                                     )
NAPLES GRANDE BEACH                  )
RESORT,                              )
                                     )
              Appellee.              )
                                     )

Opinion filed April 24, 2019.

Appeal from the Commission on
Human Relations; Lee County.

Marie Jeanlius, pro se.

Laura E. Prather and Nicole
Santamaria of Jackson Lewis, P.C.,
Tampa, for Appellee.


PER CURIAM.

              Affirmed.


CASANUEVA, MORRIS, and SMITH, JJ., Concur.